Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed June 14, 2022, claims  49-51, 53, 56-61, 63-71, 73-77, 80-85, 
and 87-95 has been amended, claims 49-96 are currently pending for examination.   

Response to Arguments
Regarding Double Patenting Rejection applicant’s arguments, see page 12 paragraph 2, filed June 14, 2022, with respect to claims 49, 68-69, 73, and 92-93 have been fully considered and are persuasive.  The Double Patenting Rejection of claims 49, 68-69, 73, and 92-93 have been withdrawn. 
Regarding Double Patenting Rejection applicant’s arguments, see page 13 paragraph 2, filed June 14, 2022, with respect to claims 49 and 73 has been noted.
Regarding claim objections applicant’s arguments, see page 14 paragraph 1, filed June 14, 2022, with respect to claims 63-87 have been fully considered and are persuasive.  The claim objections of claims 63-87 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 14 paragraph 2, filed June 14, 2022, with respect to claims 49-76 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 49-76 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 16 -  page 19 (all), filed June 14, 2022, with respect to claims 49-57. 61-68, 70-81, 85-92 and 94-96  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 49 and 73 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Mallik et al (US Pub. No.:2008/0243990).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 49 and 73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 15-16 of co-pending application.  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 49 and 73 of the instant application merely broadens the scope of claims 1-2 and 15-16 of co-pending application 15809896 by eliminating the elements and their functions of the claims, and claims 49 and 73 of this instant application is therefore and obvious variant thereof.

Instant Application 17097847
Co-pending application 15809896  
49. A method of managing packets, the method comprising: receiving, by a routing device comprising at least a first interface, a plurality of packets having a plurality of fields, wherein the routing device is communicatively coupled to a plurality of devices; identifying, by the routing device, at least a first latency-critical packet and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; transmitting, by the routing device, the at least first latency-critical packet and the at least first copy-packet to a first target device via the first interface; and transmitting, by the routing device, the at least one non-critical packet to at least one device of the plurality of the devices. 

1. A method of managing packets, the method comprising: receiving, by a first routing device comprising a plurality of interfaces, a plurality of packets from a source device via a first interface; determining, by the first routing device, that the plurality of packets comprises at least one latency-critical packet; generating, by the first routing device, at least a first copy-packet of the at least one latency-critical packet; transmitting, by the first routing device, the at least one latency-critical packet to a target device via a second interface; and transmitting, by the first routing device, the at least first copy-packet to a second routing device via a third interface. 
2. The method of claim 1, further comprising identifying, by the first routing device, the at least one latency-critical packet based on one or more packet characteristics. 
73. A routing device comprising: at least a first interface configured to receive and transmit a plurality of packets having a plurality of fields, wherein the routing device is communicatively coupled to a plurality of devices; and a processor configured to: identify at least a first latency-critical packet and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; generate at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; transmit the at least first latency-critical packet and the at least first copy-packet to a first target device via the first interface; and transmit the at least one non-critical packet to at least one device of the plurality of devices. 

15. A routing device comprising: a plurality of interfaces, wherein the routing device is configured to receive a plurality of packets from a source device via a first interface; a processor configure to: determine that the plurality of packets received via the first interface comprise at least one latency-critical packet; generate at least a first copy-packet of the at least one latency-critical packet; transmit the at least one latency-critical packet to a target device via a second interface; and transmit the at least first copy-packet to a second routing device via a third interface. 
16. The routing device of claim 15, wherein the processor is configured to determine that the plurality of packets received via the first interface comprise the at least one latency-critical packet based on one or more packet characteristics. 


Although the conflicting claims are not identical, they are not patentable distinct from each other.
Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 49 and 73 of the instant application are of the same scope of the claims 1-2 and 15-16 of co-pending application 15809896.

Claims 49 and 73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 239 and 264 of co-pending application.  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 49 and 73 of the instant application merely broadens the scope of claims 239 and 264 of co-pending application 17097902 by eliminating the elements and their functions of the claims, and claims 49 and 73 of this instant application is therefore and obvious variant thereof.

Instant Application 17097847
Co-pending application 17097902 
49. A method of managing packets, the method comprising: receiving, by a routing device comprising at least a first interface, a plurality of packets having a plurality of fields, wherein the routing device is communicatively coupled to a plurality of devices; identifying, by the routing device, at least a first latency-critical packet and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; transmitting, by the routing device, the at least first latency-critical packet and the at least first copy-packet to a first target device via the first interface; and transmitting, by the routing device, the at least one non-critical packet to at least one device of the plurality of the devices. 

239. A method of managing packets, the method comprising: receiving, by a routing device, a plurality of packets from a computing device, wherein the routing device comprises at least a first interface and a second interface each configured to communicatively couple the routing device to a first device of a plurality of devices; identifying, by the routing device, at least one latency-critical packet and at least one non-critical packet in the plurality of packets based on one or more packet characteristics; generating, by the routing device, a copy-packet of the at least one latency-critical packet, wherein the routing device does not generate a copy of the at least one non-critical packet; transmitting, by the routing device, the at least one latency-critical packet to the first device via the first interface and the copy-packet to the first device via the second interface; and transmitting, by the routing device, the at least one non-critical packet to at least one device of the plurality of the devices. 
73. A routing device comprising: at least a first interface configured to receive and transmit a plurality of packets having a plurality of fields, wherein the routing device is communicatively coupled to a plurality of devices; and a processor configured to: identify at least a first latency-critical packet and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; generate at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; transmit the at least first latency-critical packet and the at least first copy-packet to a first target device via the first interface; and transmit the at least one non-critical packet to at least one device of the plurality of devices. 

264. A routing device comprising: at least a first interface and a second interface each configured to receive and transmit a plurality of packets and communicatively couple the routing device to a first device of a plurality of devices; a processor configured to: identify at least one latency-critical packet and at least one non-critical packet in the plurality of packets based on one or more packet characteristics; generate a copy-packet of the at least one latency-critical packet, wherein the routing device does not generate a copy of the at least one non-critical packet; transmit the at least one latency-critical packet to the first device via the first interface and the copy-packet to the first device via the second interface; and transmit the at least one non-critical packet to at least one device of the plurality of devices. 


Although the conflicting claims are not identical, they are not patentable distinct from each other.
Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 49 and 73 of the instant application are of the same scope of the claims 239 and 264 of co-pending application 17097902.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 49, 54, 73 and 78 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), and further in view of Mallik et al (US Pub. No.:2008/0243990).

As per claim 49, Kompella disclose A method of managing packets, the method comprising: 
receiving, by a routing device, a plurality of packets having a plurality of fields, wherein the routing device is communicatively coupled to a plurality of devices (see Fig.1A, para. 0025, a source device 12 transmits data packets to receivers 14 via routers 16; para. 0061-0062, a router 80 operates substantially similarly to routers 16,  see para. 0082);
identifying, by the routing device, at least one non-critical packet in the plurality of packets based upon one or more packet characteristics (see para. 0025, copies of the multicast data packets are transmitted; para 0038, duplications of streams, (that is copy packets of the source packets) are generated at the router 16D in an instance of the new devices wishing to join the multicast sessions); and 
transmitting, by the routing device, the at least one non-critical packet to at least one device of the plurality of the devices (see para. 0025, the multicast data packets are transmitted via the routers; para. 0062, the outbound links 86 send outbound data to other devices). 

Although Kompella disclose identifying, by the routing device, at least one non-critical packet in the plurality of packets based upon one or more packet characteristics and transmitting, by the routing device, the at least one non-critical packet to at least one device of the plurality of the devices;

Kompella however does not disclose identifying, by the routing device, “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; 
generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; 
transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device.

Hoehne however disclose A method of managing packets (see para. 0128, 0130), the method comprising: 
receiving, by a routing device, a plurality of packets having a plurality of fields, wherein the routing device is communicatively coupled to a plurality of devices (see para. 0046, 0062);
identifying, by the routing device (see Fig.1, RNC 20), “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics (Fig.1, Fig.6, 0062, 0125, as shown in FIG. 6, the RNC analyze and duplicates time critical SRB messages); generating, by the routing device, at least a first copy-packet of the latency-critical packet  (see para. 0125, the RLC duplicates time critical SRB messages  /  a copy-packet of the latency-critical packet and sends it over two different base stations NB1 and NB2), wherein the routing device does not generate copies of the at least one non-critical packet (see para. 0116, 0137, non-time critical messages are not subjected to bicasting but to either multiflow transmission or dynamic flow switching (using e.g. the reliability measure), i.e. they are always sent over a predefined link or over the link that is selected by reliability or flow control criteria); 
transmitting, by the routing device, the at least first latency-critical packet and the at least first copy-packet to a first target device via the first interface (see Fig.1, Fig.6, see para. 0118-0120, 0125, the RLC duplicates time critical SRB messages and sends it over two different base stations, even if the data transmission is lost or delayed on the first path via NB1, by the transmission via NB2 on a second path of the multiflow connection, the data are received by the UE 35, so that robustness is increased); and
transmitting, by the routing device, the at least first latency-critical packet and the at least first copy-packet to a first target device (see para. 0116).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by a routing device, “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; 
transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device, as taught by Hoehne, in the system of Kompella, so as to provide a communication mechanism in which an improved robustness of data communication is achieved by using a multiflow connection between a network and a terminal, see Hoehne, paragraphs 40-43,62.

Although the combination of Kompella and Hoehne disclose transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device;

The combination of Kompella and Hoehne disclose however does not explicitly disclose transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device via “a first interface of the routing device”;

Mallik however disclose identifying, by the routing device, “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; 
generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet (see para. 0014, 0019, 0023, Fig.2, para. 0024-0027, At step 204, the first client application 124 generates a critical message. The critical message may be dynamic, existing temporarily in the system 100 as the critical message is transported through the system 100. Dynamic (non-persistent) critical messages can be transported through the system 100 with less delay than a persistent message that involves storage and recovery/retransmission logic. At step 206, the first client abstraction layer 126 duplicates the critical message. The message duplication may be transparent to the first client application 124, enabling the first client abstraction layer 126 to support a variable number of independent server communication connections without impacting the first client application 124. In exemplary embodiments, the first client abstraction layer 126 creates one duplicate of the critical message for each server independently in operative communication (e.g., servers 102-106). Independent communication paths through separate servers 102-106 may better isolate faults, as a failure in one server does not propagate to the remaining server); 
transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device via a first interface of the routing device (see para. 0027,  At step 208, the first client abstraction layer 126 transmits the duplicate critical messages independently to each of the servers, see also para. 0019, when the client application 124 sends a critical message, the critical message is passed to the client abstraction layer 126. The client abstraction layer 126 duplicates the critical message, creating a copy for each server 102-106. If a large number of servers are available in the system 100, the client abstraction layer 126 may target a subset of the available servers to reduce network traffic. To maintain a high level of availability and ensure delivery of critical messages, it is preferable to communicate with at least three servers 102-106. Once the client abstraction layer 126 has created duplicate critical messages, the duplicate critical messages are independently transmitted to each of the servers 102-106, such that each server 102-106 may receive a copy of the critical message. The independence in communication between the client abstraction layer 126 and the servers 102-106 allows communication to continue with any non-failed servers 102-106 even if a failure occurs on one or more of the servers 102-106. As previously described, the message managers and message brokers 112-122 of each server 102-106 work together on a per server basis (e.g., message manager 116 with message broker 118 on server 104) to control message routing and provide temporary storage as messages pass through each server 102-106.,see also para. 0030, para. 0036, by sending duplicate critical messages between client applications through multiple servers in parallel, system availability and reliability may be improved while maintaining real-time or near real-time communication. Utilizing a client abstraction layer to interface with a client application, independent communication can be realized through multiple servers transparently between multiple client applications. The client abstraction layer can be linked with an existing API, such as an MQ API, in the form of a linked library or an equivalent, without modifying the client application that utilizes the existing API, thus providing transparency to the client application).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by the routing device, “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; 
transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device via a first interface of the routing device, as taught by Mallik, in the system of Kompella and Hoehne, so by employing multiple servers enables a server upgrade or maintenance (e.g., hardware or software modification) to occur without halting communication between client applications communicating via the multiple servers. Providing one or more duplicate copies of a critical message at a receiving client abstraction layer enables communication failure accommodation through selection from the duplicate critical messages without the large delay associated with other techniques such as persistence messages or HACMP. Single point failures may be eliminated through redundancy of duplicate critical messages, see Mallik, paragraph 0036.

As per claim 54, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

Kompella further disclose wherein the first interface is a physical interface (see Fig.5, para. 0062-0063, router 80 includes interface cards 82A-82N ("IFCs 82") that receive packets on inbound links 84A-84N ("inbound links 84") / a physical interface). 

As per claim 73, claim 73 is rejected the same way as claim 49. Kompella also disclose  A routing device (see Fig.5, router 80, see Fig.1A-1D, router 16, see para. 0025-0029, ) comprising: one or more interfaces (see Fig.5, interface cards 82A-82N), configured to receive and transmit a plurality of packets having a plurality of fields, the one or more interfaces including at least a first interface (see Fig.5, interface cards 82A-82N, clearly if there is one or more interface, then interface includes at least a first interface/one interface), wherein the routing device is communicatively coupled to a plurality of devices (see Fig.1A-1D, receivers 14, see para. 0025, receivers 14A-14D (collectively, receivers 14)); and a processor (see Fig.5, para. 0069, control unit 94 includes one or more processors). 

As per claim 78, claim 78 is rejected the same way as claim 54.

Claim(s) 50-51, 53, 70, 74 -75, 77 and 94 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), in view of Mallik et al (US Pub. No.:2008/0243990) and further in view of Menon et al. (US Pub. No.: 2017/0346709).

As per claim 50, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella, Hoehne and Mallik however does not explicitly disclose identifying, by the routing device, a target address field in the plurality of fields of the at least first latency-critical packet; and changing, by the routing device, a content of the target address field to reflect an address of the first target device. 

Menon however disclose a method comprising: identifying, by a routing device, a target address field in the plurality of fields of a first latency-critical packet; and changing, by the routing device, a content of the target address field to reflect an address of the first target device (see Fig.8,  para. 0067, 0096, 0110, 0112, the first routing device changes the source address field {a source address field} in each session packet , each successive AIPR typically changes the destination address field in each session packet to be the address of the next hop AIPR / a first target device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by the routing device, a target address field in the plurality of fields of a first latency-critical packet; and changing, by the routing device, a content of the target address field to reflect an address of the first target device, as taught by Menon, in the system of Kompella, Hoehne and Mallik, so that time-intensive tasks can be offloaded from the forwarding path 424 and instead performed by the service path 434, see Menon, paragraphs 98-100.

As per claim 51, the combination of Kompella, Hoehne, Mallik and Menon disclose the method of claim 50.

Menon further disclose wherein the step of changing the content of the target address field is performed before the step of generating the first copy-packet (see para. 0110, each successive AIPR typically changes the destination address field in each session packet to be the address of the next hop AIPR, para. 0251, Node N1 also stores a local copy of the expected header information and a local copy of the expected "actual" metadata). 

As per claim 53, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella, Hoehne and Mallik however does not explicitly disclose identifying, by the routing device, a first source address field in the plurality of fields of a first latency-critical packet; identifying, by the routing device, a second source address field in the plurality of fields of the first copy-packet; and changing, by the routing device, a content of the first source address field and a content of the second source address field to reflect an address of the first interface.

Menon however disclose a method comprising: identifying, by the routing device, a first source address field in the plurality of fields of a first latency-critical packet; identifying, by the routing device, a second source address field in the plurality of fields of the first copy-packet; and changing, by the routing device, a content of the first source address field and a content of the second source address field to reflect an address of the first interface (see Fig.8,  para. 0067, 0096, 0110, 0112, the first routing device changes the source address field {a source address field} in each session packet , each successive AIPR typically changes the destination address field in each session packet to be the address of the next hop AIPR / a first target device, also para. 0110, each successive AIPR typically changes the destination address field in each session packet to be the address of the next hop AIPR, para. 0251, Node N1 also stores a local copy of the expected header information and a local copy of the expected "actual" metadata, changing a content of the second source address field to reflect an address of the second interface).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by the routing device, a first source address field in the plurality of fields of a first latency-critical packet; identifying, by the routing device, a second source address field in the plurality of fields of the at least first copy-packet; and changing, by the routing device, a content of the first source address field and a content of the second source address field to reflect an address of the first interface, as taught by Menon, in the system of Kompella, Hoehne and Mallik, so that time-intensive tasks can be offloaded from the forwarding path 424 and instead performed by the service path 434, see Menon, paragraphs 98-100.

As per claim 70, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella, Hoehne and Mallik however does not explicitly disclose wherein the routing device identifies the first latency-critical packet based upon a target port field in the plurality of fields of the first latency-critical packet received by the routing device. 

Menon however disclose wherein a routing device identifies a first latency-critical packet based upon  a target port field in a plurality of fields of the first latency-critical packet received by the routing device (see para. 0183, 0195, 0222-0226, the routing device identifies the at least one latency-critical packet based upon the target port field).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a routing device identifies a first latency-critical packet based upon  a target port field in a plurality of fields of the first latency-critical packet received by the routing device, as taught by Menon, in the system of Kompella, Hoehne and Mallik, so that time-intensive tasks can be offloaded from the forwarding path 424 and instead performed by the service path 434, see Menon, paragraphs 98-100.

As per claim 74, claim 74 is rejected the same way as claim 50.
As per claim 75, claim 75 is rejected the same way as claim 51.
As per claim 94, claim 94 is rejected the same way as claim 70.

Claim(s) 52, 68 and 92 rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), in view of Mallik et al (US Pub. No.:2008/0243990) and further in view of Veillette (US Pub. No.: 2010/0061272).

As per claim 52, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella, Hoehne and Mallik however does not explicitly disclose wherein the first target device is a latency-oriented proxy. 

Veillette however disclose wherein a first target device is a latency-oriented proxy (see para. 0018, 0159, 0228, 0307, Node-A / a first target device is a latency-oriented proxy). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a first target device is a latency-oriented proxy, as taught by Veillette, in the system of Kompella, Hoehne and Mallik, as to improve system load and reliability in a network, see Veillette, paragraph 0016.

As per claim 68, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella, Hoehne and Mallik however does not explicitly disclose wherein the first latency-critical packet comprises a target IP address field including a target address associated with the first target device, and wherein identifying the first one latency-critical packet further comprises determining that the target IP address in the target IP address field is one of IP addresses associated with an autonomous system according to an autonomous system number (ASN) table. 

Veillette however disclose wherein a first latency-critical packet comprises a target IP address field including a target address associated with the first target device, and wherein identifying the first latency-critical packet further comprises determining that the target IP address in the target IP address field is one of IP addresses associated with an autonomous system according to an autonomous system number (ASN) table (see para. 0018, 0159, 0228, 0307, Node-A / a first target device is a latency-oriented proxy). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality wherein a first latency-critical packet comprises a target IP address field including a target address associated with the first target device, and wherein identifying the first latency-critical packet further comprises determining that the target IP address in the target IP address field is one of IP addresses associated with an autonomous system according to an autonomous system number (ASN) table, as taught by Veillette, in the system of  Kompella, Hoehne and Mallik, as to improve system load and reliability in a network, see Veillette, paragraph 0016.

As per claim 92, claim 92 is rejected the same way as claim 68.

Claim(s) 76, is rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), in view of Mallik et al (US Pub. No.:2008/0243990) and further in view of Veillette (US Pub. No.: 2010/0061272).

As per claim 76, the combination of Kompella, Hoehne and Mallik disclose the routing device of claim 73.

The combination of Kompella, Hoehne and Mallik however does not explicitly disclose wherein the first target device is a latency-oriented proxy. 

Veillette however disclose wherein a first target device is a latency-oriented proxy (see para. 0018, 0159, 0228, 0307, Node-A / a first target device is a latency-oriented proxy). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a first target device is a latency-oriented proxy, as taught by Veillette, in the system of Kompella, Hoehne and Mallik, as to improve system load and reliability in a network, see Veillette, paragraph 0016.

Claim(s) 55 and 79 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), in view of Mallik et al (US Pub. No.:2008/0243990) and further in view of Naor (US Pub. No.: 2013/0205040).

As per claim 55, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella, Hoehne and Mallik however does not explicitly disclose wherein the first interface is a virtual interface, and wherein the virtual interface is configured to transmit and receive packets via a physical interface, and wherein the virtual interface is configured to have a different address than the physical interface. 

Naor however disclose wherein the first interface is a virtual interface, and wherein the virtual interface is configured to transmit and receive packets via a physical interface, and wherein the virtual interface is configured to have a different address than the physical interface  (see para. 0055,  the client 210 has received the routing information, it update the routing table such that the gateway is the next-hop router for some or all of the client 210's IP traffic, updating the routing table, the client 210 ensure that packets to the ULA endpoint are sent via the virtual interface using the IP address associated with the virtual interface rather than the client 210's IPv6 address associated with the physical interface 211 of the client 210).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first interface is a virtual interface, and wherein the virtual interface is configured to transmit and receive packets via a physical interface, and wherein the virtual interface is configured to have a different address than the physical interface, as taught by Naor, in the system of Kompella, Hoehne and Mallik, so upon detecting that connectivity is not established or not possible via a given network address, a client obtains network data associated with a gateway that provides access to the private network and create a virtual interface where the gateway is the next-hop router. After creating the virtual interface, the client communicate with entities of the private network using the virtual interface of the client. By sending traffic through the virtual interface with a source address having a prefix associated with the gateway, the client ensure that traffic sent to and from the private network traverses the gateway, see Naor, paragraph 3.

As per claim 79, claim 79 is rejected the same way as claim 55.

Claim(s) 56 is rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), in view of Mallik et al (US Pub. No.:2008/0243990) and further in view of Fourcand (US Pub. No.: 2008/0074996).

As per claim 56, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella, Hoehne and Mallik however does not explicitly disclose the method further comprising delaying, by the routing device, transmission of the first copy-packet with respect to the transmission of the first latency-critical packet according to a time period. 

Fourcand however disclose a method further comprising delaying, by the routing device, transmission of a first copy-packet with respect to the transmission of a first latency-critical packet according to a time period (see Fig.&, Fig.8, para. 0044-0046, each intervening node 702 is delay the transmission of data such that the data transmission time between nodes 102 and 104 is different for each of the links 108, 110, and 112. Different transmission times in each of the links 108, 110, and 112 cause high priority data that has been multicast over two or more links 108, 110, and 112 to arrive at different times). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method further comprising delaying, by the routing device, transmission of at first copy-packet with respect to the transmission of a first latency-critical packet according to a time period, as taught by Fourcand, in the system of Kompella, Hoehne and Mallik, as to a provide an improved Ethernet protocol that is flexible, easy to implement, supports the QoS requirements of TDM networks, and is compatible with existing technology, see Fourcand, paragraphs 0007-0011.

As per claim 57, the combination of Kompella,  Hoehne, Mallik and Fourcand disclose the method of claim 46.

Fourcand further disclose identifying, by the routing device, at least one characteristic of the first latency-critical packet; and determining, by the routing device, the time period for delaying transmission of the first copy-packet with respect to the transmission of the first latency-critical packet based upon the at least one characteristic (see Fig.&, Fig.8, para. 0044-0046, each intervening node 702 is delay the transmission of data such that the data transmission time between nodes 102 and 104 is different for each of the links 108, 110, and 112. Different transmission times in each of the links 108, 110, and 112 cause high priority data that has been multicast over two or more links 108, 110, and 112 to arrive at different times).

As per claim 80, claim 80 is rejected the same way as claim 56.
As per claim 81, claim 81 is rejected the same way as claim 57.

Claim(s) 61-62  and 85-86 rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), in view of Mallik et al (US Pub. No.:2008/0243990) and further in view of Gopalakrishnan (US Pub. No.:2009/0019505).

As per claim 61, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella, Hoehne and Mallik however does not explicitly disclose wherein the routing device identifies the first latency-critical packet based upon at least one characteristic of the first latency-critical packet, and wherein the at least one characteristic is selected from the group comprising: a port number, an IP address, a protocol, a domain name, and a value of a differential services field. 

Gopalakrishnan however disclose wherein the routing device identifies a first latency-critical packet based upon at least one characteristic of a first latency-critical packet, and wherein the at least one characteristic is selected from the group comprising: a port number, an IP address, a protocol, a domain name, and a value of a differential services field (see para. 0012, 0014-0017, using IP address and the internet routers  look at, e.g., an IP address prefix or the like identifying a device's network. Then, at a network level, routers can look at, e.g., a set of bits identifying a particular subnet. Then, at a subnet level, routers can look at, e.g., a set of bits identifying a particular device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the routing device identifies a first latency-critical packet based upon at least one characteristic of a first latency-critical packet, and wherein the at least one characteristic is selected from the group comprising: a port number, an IP address, a protocol, a domain name, and a value of a differential services field, as taught by Gopalakrishnan, in the system of Kompella, Hoehne and Mallik, as to enable replicating at least one packet and transmitting replicates of a packet over different interfaces. Thus, packet splitting includes splitting of sequences packets and transmitting packets over different interfaces as well as replicating at least one packet and transmitting replicates of a packet over different interfaces, see Gopalakrishnan, paragraphs 0031-0034.

As per claim 62, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella, Hoehne and Mallik however does not explicitly disclose wherein a packet in the plurality of packets is an IPv4 packet or an IPv6 packet. 

Gopalakrishnan however disclose wherein a packet in the plurality of packets is an IPv4 packet or an IPv6 packet (see page 2, lines 3-10, the plurality of packets is an IPv4 packet or an IPv6 packet). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the routing device identifies the at least first latency-critical packet based upon at least one characteristic of wherein a packet in the plurality of packets is an IPv4 packet or an IPv6 packet, as taught by Gopalakrishnan, in the system of Kompella, Hoehne and Mallik, as to enable replicating at least one packet and transmitting replicates of a packet over different interfaces. Thus, packet splitting includes splitting of sequences packets and transmitting packets over different interfaces as well as replicating at least one packet and transmitting replicates of a packet over different interfaces, see Gopalakrishnan, paragraphs 0031-0034.

As per claim 85, claim 85 is rejected the same way as claim 61.
As per claim 86, claim 86 is rejected the same way as claim 62.

Claim(s) 63-67 and 87-91 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), in view of Mallik et al (US Pub. No.:2008/0243990) and further in view of Fujimori (US Pub. No.: 2014/0314401).

As per claim 63, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella, Hoehne and Mallik however does not explicitly wherein identifying, by the routing device, the first latency-critical packet in the plurality of packets comprises determining that a Differentiated Services Code Point (DSCP) value within a differential services field of the plurality of fields of the plurality of packets matches a predefined value. 

Fujimori however disclose wherein identifying, by the routing device, the first latency-critical packet in the plurality of packets comprises determining that a Differentiated Services Code Point (DSCP) value within a differential services field of the plurality of fields of the plurality of packets matches a predefined value (see para. 0063-0065, 0075, 0080, RFC2474 defines DSCP values corresponding to respective values of PHB (Per-Hop Behavior). In this case, " DSCP=101110" is given to the packet with the highest priority (for example, a packet containing audio data), and the priority detector 36 detects the priority of an input packet based on the PCP bits or the DSCP bits). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein identifying, by the routing device, the first latency-critical packet in the plurality of packets comprises determining that a Differentiated Services Code Point (DSCP) value within a differential services field of the plurality of fields of the plurality of packets matches a predefined value, as taught by Fujimori, in the system of Kompella, Hoehne and Mallik, as to select an alternative path for transmitting the input packet from among the plurality of paths based on the priority of the input packet detected by the detector and respective transmission delays of the plurality of paths measured by the measurement unit when a failure occurs in a path that has been selected by the selector, see Fujimori, paragraph 11.

As per claim 64, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella, Hoehne and Mallik however does not explicitly disclose wherein the plurality of fields of the at first latency-critical packet comprises a differential services field including a Differentiated Services Code Point (DSCP) value, the method further comprising modifying, by the routing device, the DSCP value to a predefined value. 

Fujimori however disclose wherein the plurality of fields of the at first latency-critical packet comprises a differential services field including a Differentiated Services Code Point (DSCP) value, the method further comprising modifying, by the routing device, the DSCP value to a predefined value (see para. 0063-0065, 0075, 0080-0082, in S13, the controller 14 refers to the path management table 15 and selects an alternative path that corresponds to the priority of the input packet. In this operation, the controller 14 selects an alternative path that corresponds to the PCP bits of the VLAN tag or the DSCP bits of the IPv4 header. When the PCP bits of a VLAN tag are used, the controller 14 refers to the path management table illustrated in FIG. 8A through FIG. 8C. When the DSCP bits of an IPv4 header are used, the controller 14 refers to the path management table illustrated in FIG. 9). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the plurality of fields of the at first latency-critical packet comprises a differential services field including a Differentiated Services Code Point (DSCP) value, the method further comprising modifying, by the routing device, the DSCP value to a predefined value, as taught by Fujimori, in the system of Kompella, Hoehne and Mallik, as to select an alternative path for transmitting the input packet from among the plurality of paths based on the priority of the input packet detected by the detector and respective transmission delays of the plurality of paths measured by the measurement unit when a failure occurs in a path that has been selected by the selector, see Fujimori, paragraph 11.

As per claim 65, the combination of Kompella, Hoehne, Mallik and Fujimori disclose the method of claim 64.

Fujimori further disclose wherein the step of modifying the DSCP value is performed before the step of generating the first copy-packet (see Fig.7A-B, para. 0062-0065, TOS includes DSCP (DiffSery Code Point) of six bits, the higher three bits of DSCP represent five priority levels (001, 010, 011, 100, 101), the greater the value of a priority level, the higher the priority is). 
As per claim 66, the combination of Kompella, Hoehne, Mallik and Fujimori disclose the method of claim 64.

Fujimori further disclose wherein modifying the DSCP value of the differential services field of the first latency-critical packet is limited by a rate at which the router receives the latency-critical packets (see para. 0063-0065, 0075, 0080, RFC2474 defines DSCP values corresponding to respective values of PHB (Per-Hop Behavior). In this case, " DSCP=101110" is given to the packet with the highest priority (for example, a packet containing audio data), and the priority detector 36 detects the priority of an input packet based on the PCP bits or the DSCP bits). 

As per claim 67, the combination of Kompella, Hoehne, Mallik and Fujimori disclose the method of claim 66.

Fujimori further disclose wherein the limit is determined based on statistics on a number of latency-critical packets having a same DSCP value (see para. 0063-0065, 0075, 0080, RFC2474 defines DSCP values corresponding to respective values of PHB (Per-Hop Behavior). In this case, " DSCP=101110" is given to the packet with the highest priority (for example, a packet containing audio data), and the priority detector 36 detects the priority of an input packet based on the PCP bits or the DSCP bits). 

As per claim 87, claim 87 is rejected the same way as claim 63.
As per claim 88, claim 88 is rejected the same way as claim 64.
As per claim 89, claim 89 is rejected the same way as claim 65.
As per claim 90, claim 90 is rejected the same way as claim 66.
As per claim 91, claim 91 is rejected the same way as claim 67.

`Claim(s) 71-72  and 95-96 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), in view of Mallik et al (US Pub. No.:2008/0243990) and further in view of Raniere (US Pub. No.: 2014/0086256).

As per claim 71, the combination of Kompella, Hoehne and Mallik disclose the method of claim 49.

The combination of Kompella and Hoehne however does not explicitly disclose wherein the routing device stores at least the first latency-critical packet and each of the at least one non-critical packet in a queue, and wherein the routing device selects a next packet to transmit from the queue based upon an active queue management algorithm. 

Raniere however disclose wherein the routing device stores at least the first latency-critical packet and each of the at least one non-critical packet in a queue, and wherein the routing device selects a next packet to transmit from the queue based upon an active queue management algorithm (see Fig.3, 4, 7, para 0006, 0040, 0046. 0051, the routing device selects a next packet to transmit from the queue based upon an active queue management algorithm, assign different priorities to different packets or packet types so that lower priority packets are sent over lower-rated channels/interface). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the routing device stores at least the first latency-critical packet and each of the at least one non-critical packet in a queue, and wherein the routing device selects a next packet to transmit from the queue based upon an active queue management algorithm, as taught by Raniere, in the system of Kompella and Hoehne, as to utilize more than one communication path to transmit the data packets in order to optimize communication reliability and speed based on various needs, see Raniere, paragraph 6.

As per claim 72, the combination of Kompella,  Hoehne, Mallik and Raniere disclose the method of claim 71.

Raniere further disclose wherein the active queue management algorithm is selected from the group comprising: random early detection, controlled delay, class-based queue scheduling, hierarchical token bucket, and hierarchical fair service curve(see para. 0040, 0051, the analysis may generate a final decision for a transmission channel for a next packet or group of packets. For example, embodiments of system 2 may not transfer packet(s) in a shortest queue if the b/l/r is so low that system 2 determines that it is more likely for the packet to arrive at its destination sooner via a more reliable channel with a longer queue. Therefore, embodiments of system 2 may be enabled to assign different priorities to different packets or packet types so that lower priority packets are sent over lower-rated channels). 

As per claim 95, claim 95 is rejected the same way as claim 71.
As per claim 96, claim 96 is rejected the same way as claim 72.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claim(s) 49, and 73 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Conte et al (US Pub. No.:2014/0050150) and further in view of Mallik et al (US Pub. No.:2008/0243990).

As per claim 49, Kompella disclose A method of managing packets, the method comprising: 
receiving, by a routing device, a plurality of packets having a plurality of fields, wherein the routing device is communicatively coupled to a plurality of devices (see Fig.1A, para. 0025, a source device 12 transmits data packets to receivers 14 via routers 16; para. 0061-0062, a router 80 operates substantially similarly to routers 16, and includes multiple interfaces, see para. 0082);
identifying, by the routing device, at least one non-critical packet in the plurality of packets based upon one or more packet characteristics (see para. 0025, copies of the multicast data packets are transmitted; para 0038, duplications of streams, (that is copy packets of the source packets) are generated at the router 16D in an instance of the new devices wishing to join the multicast sessions); and 
transmitting, by the routing device, the at least one non-critical packet to at least one device of the plurality of the devices (see para. 0025, the multicast data packets are transmitted via the routers; para. 0062, the outbound links 86 send outbound data to other devices). 

Although Kompella disclose identifying, by the routing device, at least one non-critical packet in the plurality of packets based upon one or more packet characteristics and transmitting, by the routing device, the at least one non-critical packet to at least one device of the plurality of the devices;

Kompella however does not disclose identifying, by the routing device, “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; 
generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; 
transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device via a first interface of the routing device.

Conte however disclose A method of managing packets (see Fig.2 para. 0021), the method comprising: 
receiving, by a routing device, a plurality of packets having a plurality of fields, wherein the routing device is communicatively coupled to a plurality of devices (see para. 0021, 0022, packets 202 and 204 are part of the header portion of stream 200 and packets 206-210 represent data packets. In accordance with implementations of claimed subject matter, a stream of packets to be conveyed between nodes 105 and 107 may be analyzed by the originating node (e.g., node 105) to determine which packets in a given message stream are more important than other packet );
identifying, by a routing device (see Fig.2, node 105), “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics (Fig.2, 0021, 0023-0024, node 105 may identify packet 204 as being important and therefore may transmit packet 204 to node 107 using path 109 while transmitting packets 202 and 206-210 to node 107 using path 111, where node 105 had previously identified path 111 as an optimal path using a multipath routing algorithm); 
generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet (see Fig.2, see para. 0021, 0023-0024, the important packets identified in a packet stream is duplicated and the duplicate packet(s) sent over different paths),
transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device (see Fig.2, see para. 0021, 0023-0024, the important packets identified in a packet stream may also be duplicated and the duplicate packet(s) sent over different paths. For example, consider the case where network 108, intentionally or not, forwards most of the traffic that it sees but occasionally drops or does not forward a small number of TCP ACK packets. Thus, while path 111 may appear to be reliable, transmission efficacy may suffer because ACK packets are important to TCP/IP network performance. Hence, referring again to FIG. 1, having identified path 111 as optimal and packet 204 as important, node 105 may also make a copy of packet 204 and then may transmit the copy of packet 204 to node 107 over a third path 116 (illustrated with dotted lines in FIG. 1 and traversing nodes 117, 118 and 119) while transmitting the original version of packet 204 over path 109 and the remaining packets 202 and 206-210 over path 111); and
transmitting, by the routing device, the at least first latency-critical packet and the at least first copy-packet to a first target device (see para. 0024, 0031,  Process 400 may also include block 410 in which one or more duplicates of the subset of packets identified in block 404 are generated. In the context of FIG. 3, processor 304 may undertake block 404 using well known methods. Process 400 may continue in block 412 with the determination of a third route for transmitting the copies of the subset of generated in block 410. Block 412 may involve using a multipath routing scheme employing a third value of a weighting variable to determine a route for transmitting copies of the subset of packets where the identified route is different from the paths determined in blocks 406 and 408. For example, in the context of FIG. 1, block 412 may involve node 105 determining route 111 for transmission of copies of packets of the subset of packets to node 107).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by the routing device, “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; 
transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device via a first interface of the routing device, as taught by Conte, in the system of Kompella, so as to employ multipath routing algorithms to select a pathway between network nodes, see Conte, paragraphs 17-19.

The combination of Kompella and Conte however does not explicitly disclose transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device via “a first interface of the routing device:

Mallik however disclose identifying, by the routing device, “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; 
generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet (see para. 0014, 0019, 0023, Fig.2, para. 0024-0027, At step 204, the first client application 124 generates a critical message. The critical message may be dynamic, existing temporarily in the system 100 as the critical message is transported through the system 100. Dynamic (non-persistent) critical messages can be transported through the system 100 with less delay than a persistent message that involves storage and recovery/retransmission logic. At step 206, the first client abstraction layer 126 duplicates the critical message. The message duplication may be transparent to the first client application 124, enabling the first client abstraction layer 126 to support a variable number of independent server communication connections without impacting the first client application 124. In exemplary embodiments, the first client abstraction layer 126 creates one duplicate of the critical message for each server independently in operative communication (e.g., servers 102-106). Independent communication paths through separate servers 102-106 may better isolate faults, as a failure in one server does not propagate to the remaining server); 
transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device via a first interface of the routing device (see para. 0027,  At step 208, the first client abstraction layer 126 transmits the duplicate critical messages independently to each of the servers, see also para. 0019, when the client application 124 sends a critical message, the critical message is passed to the client abstraction layer 126. The client abstraction layer 126 duplicates the critical message, creating a copy for each server 102-106. If a large number of servers are available in the system 100, the client abstraction layer 126 may target a subset of the available servers to reduce network traffic. To maintain a high level of availability and ensure delivery of critical messages, it is preferable to communicate with at least three servers 102-106. Once the client abstraction layer 126 has created duplicate critical messages, the duplicate critical messages are independently transmitted to each of the servers 102-106, such that each server 102-106 may receive a copy of the critical message. The independence in communication between the client abstraction layer 126 and the servers 102-106 allows communication to continue with any non-failed servers 102-106 even if a failure occurs on one or more of the servers 102-106. As previously described, the message managers and message brokers 112-122 of each server 102-106 work together on a per server basis (e.g., message manager 116 with message broker 118 on server 104) to control message routing and provide temporary storage as messages pass through each server 102-106.,see also para. 0030, para. 0036, by sending duplicate critical messages between client applications through multiple servers in parallel, system availability and reliability may be improved while maintaining real-time or near real-time communication. Utilizing a client abstraction layer to interface with a client application, independent communication can be realized through multiple servers transparently between multiple client applications. The client abstraction layer can be linked with an existing API, such as an MQ API, in the form of a linked library or an equivalent, without modifying the client application that utilizes the existing API, thus providing transparency to the client application).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by the routing device, “at least a first latency-critical packet” and at least one non-critical packet in the plurality of packets based upon one or more packet characteristics; generating, by the routing device, at least a first copy-packet of the latency-critical packet, wherein the routing device does not generate copies of the at least one non-critical packet; 
transmitting, by the routing device, the first latency-critical packet and the first copy-packet to a first target device via a first interface of the routing device, as taught by Mallik, in the system of Kompella and Conte, so by employing multiple servers enables a server upgrade or maintenance (e.g., hardware or software modification) to occur without halting communication between client applications communicating via the multiple servers. Providing one or more duplicate copies of a critical message at a receiving client abstraction layer enables communication failure accommodation through selection from the duplicate critical messages without the large delay associated with other techniques such as persistence messages or HACMP. Single point failures may be eliminated through redundancy of duplicate critical messages, see Mallik, paragraph 0036.

As per claim 73, claim 73 is rejected the same way as claim 49 as set forth above.

Allowable Subject Matter
Claims 58-60, 69, 82-84 and 93 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469